 
 
Exhibit 10.1
 
 


Execution Version

 
June 11, 2012



To:
ONEOK, Inc.

 
100 West Fifth Street

 
Tulsa, OK  74103

Attn:  Robert Martinovich
Telephone:  918-588-7941
Facsimile:  918-588-7971


From
Goldman, Sachs & Co.

 
200 West Street

 
New York, NY 10282-2198

 
Attn: Jason Lee

 
Telephone: 212-902-0923

 
Facsimile: 212-346-2126



Re:
Issuer Forward Repurchase Transaction

 
(GS&Co. Reference Number: SDB 4166045216)

 
Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the Transaction entered into between Goldman, Sachs &
Co. (“GS&Co.”) and ONEOK, Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”).  The terms of the Transaction shall be set forth in
this Confirmation.  This Confirmation shall constitute a “Confirmation” as
referred to in the ISDA Master Agreement specified below.
 
1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (including the Annex
thereto) (the “2006 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions,” and together with
the 2006 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.
 
This Confirmation evidences a complete and binding agreement between GS&Co. and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to and form a part of an agreement
(the “Agreement”) in the form of the ISDA 2002 Master Agreement (the “ISDA
Form”) as if GS&Co. and Counterparty had executed an agreement in such form
(without any Schedule but with the following elections:  (i) the replacement of
the word “first” in the third line of Section 5(a)(i) with the word “second,”
(ii) the election that the “Cross Default” provisions of Section 5(a)(vi) shall
apply to Counterparty and to GS&Co., with a “Threshold Amount”, in each case, of
USD50 million; provided that Section 5(a)(vi) is amended to delete the phrase “,
or becoming capable at such time of being declared,” from line 7 thereof, (iii)
the deletion of both occurrences of the number “15” in Section 5(a)(vii) and
their replacement with the number “30,” (iv) the insertion of “, absent manifest
error” immediately before the period at the end of the last sentence of Section
6(d)(i), and (v) such other elections as may be set forth in this
Confirmation).  The Transaction shall be the only Transaction under the
Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  The Transaction is a Share Forward
Transaction within the meaning set forth in the Equity Definitions.
 
2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
June 11, 2012

 
 
 

--------------------------------------------------------------------------------

 
 
 
Seller:
GS&Co.

 
 
Buyer:
Counterparty

 
 
Shares:
The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“OKE”)

 
 
Prepayment:
Applicable

 
 
Prepayment Amount:
As provided in Annex B to this Confirmation.

 
 
Prepayment Date:
The first Exchange Business Day following the Trade Date

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange(s):
All Exchanges

 
 
Calculation Agent:
GS&Co.; provided that, following the occurrence of an Event of Default pursuant
to Section 5(a)(vii) of the Agreement with respect to which GS&Co. is the
Defaulting Party, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives
to act, during the period commencing on the date such Event of Default occurred
and ending on the Early Termination Date with respect to such Event of Default,
as the Calculation Agent.  Following any determination or calculation by the
Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent will, as promptly as practicable (but in any event no later
than five (5) Exchange Business Days following the later of (i) the date of such
written request and (ii) the date of such determination or calculation), provide
to Counterparty by e-mail, to the e-mail address provided by Counterparty in
such written request, a report (in a commonly used file format for the storage
and manipulation of financial data without disclosing any proprietary models of
the Calculation Agent or any information that GS&Co. determines, based on the
advice of outside counsel, is subject to a duty, whether arising by contract,
regulation or operation of law, of confidentiality GS&Co. owes to any third
party) displaying in reasonable detail the basis for such determination or
calculation.

 
Valuation Terms:
 
 
Averaging Dates:
Each of the consecutive Exchange Business Days commencing on, and including, the
Exchange Business Day immediately following the Trade Date and ending on, and
including, the Final Averaging Date.

 
 
Final Averaging Date:
The Scheduled Final Averaging Date; provided that GS&Co. shall have the right,
in its absolute discretion, at any time to accelerate the Final Averaging Date,
in whole or in part, to any date that is on or after the Scheduled Earliest
Acceleration Date by written notice to Counterparty no later than 8:00 P.M., New
York City time, on the Exchange Business Day immediately following the
accelerated Final Averaging Date.

 
 
 
In the case of  any acceleration of the Final Averaging Date in part (a “Partial
Acceleration”), GS&Co. shall specify in its written notice to Counterparty
accelerating the Final Averaging Date the corresponding percentage of the
Prepayment Amount that is subject to valuation on the related Valuation Date,
and Calculation Agent shall adjust the terms of the Transaction as it deems
appropriate, acting in good faith and in a commercially reasonable manner, in
order to take into account the occurrence of such Partial Acceleration

 
 
2

--------------------------------------------------------------------------------

 
 

   
(including cumulative adjustments to take into account all Partial Accelerations
that occur during the term of the Transaction).

 



 
Scheduled Final Averaging
Date:
 
As provided in Annex B to this Confirmation.

 
 
Scheduled Earliest Acceleration
Date:
 
As provided in Annex B to this Confirmation.

 
 
Valuation Date:
The Final Averaging Date.

 
 
Averaging Date Disruption:
Modified Postponement; provided that, notwithstanding anything to the contrary
in the Equity Definitions, if a Market Disruption Event occurs on any Averaging
Date, the Calculation Agent may, if appropriate in light of market conditions,
regulatory considerations or otherwise, take any or all of the following
actions: (i) postpone the Scheduled Final Averaging Date in accordance with
Modified Postponement (as modified herein) and/or (ii) determine that such
Averaging Date is a Disrupted Day only in part, in which case the Calculation
Agent shall (x) determine the VWAP Price for such Disrupted Day based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day taking into
account the nature and duration of such Market Disruption Event and (y)
determine the Settlement Price based on an appropriately weighted average
instead of the arithmetic average described under “Settlement Price” below.  Any
Exchange Business Day on which, as of the date hereof, the Exchange is scheduled
to close prior to its normal close of trading shall be deemed not to be an
Exchange Business Day; if a closure of the Exchange prior to its normal close of
trading on any Exchange Business Day is first scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 
 
Market Disruption Events:
Section 6.3(a) of the Equity Definitions is hereby amended (A) by deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be” in clause (ii) thereof and inserting the words “on any
Scheduled Trading Day during the Relevant Period,” after “material,” in the
third line thereof and (B) by replacing the words “or (iii) an Early Closure”
therein with “(iii) an Early Closure, or (iv) a Regulatory Disruption”.

 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 
 
Regulatory Disruption:
Any event that GS&Co., in its good faith, commercially reasonable discretion
based on the advice of nationally recognized outside counsel, determines makes
it appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (provided that such
requirements, policies or procedures relate to legal or regulatory issues and
are generally applicable in similar situations and applied to the Transaction in
a non-discriminatory manner) for GS&Co. to refrain from or decrease any market
activity in connection with the Transaction. GS&Co. shall notify Counterparty as
soon as reasonably practicable that a Regulatory Disruption has occurred and the
Averaging Dates affected by it and shall subsequently promptly notify
Counterparty in writing

 
 
3

--------------------------------------------------------------------------------

 
 

 
 
on the day GS&Co. determines that it may resume its market activity in
connection with the Transaction.

 
Settlement Terms:
 
 
Initial Share Delivery:
On the Initial Share Delivery Date, GS&Co. shall deliver to Counterparty the
Initial Shares.

 
 
Initial Share Delivery Date:
The first Exchange Business Day following the Trade Date.

 
 
Initial Shares:
As provided in Annex B to this Confirmation.

 
 
Settlement Date:
The date that falls one Settlement Cycle following the Valuation Date.

 
 
Settlement:
On the Settlement Date, GS&Co. shall deliver to Counterparty the Number of
Shares to be Delivered, if a positive number. If the Number of Shares to be
Delivered is a negative number, the Counterparty Settlement Provisions in Annex
A shall apply.

 
 
Number of Shares to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b) the Divisor
Amount; provided that the Number of Shares to be Delivered as so determined
shall be reduced by the number of Shares delivered on the Initial Share Delivery
Date.

 
 
Divisor Amount:
The greater of (i) the Settlement Price minus the Discount and (ii) $1.00.

 
 
Settlement Price:
The arithmetic average of the VWAP Prices for all Averaging Dates.

 
 
VWAP Price:
For any Averaging Date, the Rule 10b-18 dollar volume weighted average price per
Share for such day based on transactions executed during such day, as reported
on Bloomberg Page “OKE <Equity> AQR_SEC” (or any successor thereto) or, in the
event such price is not so reported on such day for any reason or is manifestly
incorrect, as determined by the Calculation Agent using a volume weighted
method.

 
 
Discount:
As provided in Annex B to this Confirmation.

 
 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount in
Section 9.2(a)(iii) of the Equity Definitions shall be deleted.

 
 
Other Applicable Provisions:
To the extent either party is obligated to deliver Shares hereunder, the
provisions of the last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11
(except that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the Issuer of the Shares) and 9.12 of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction.

 
Dividends:
 
 
Dividend:
Any dividend or distribution on the Shares other than any dividend or
distribution of the type described in Sections 11.2(e)(i), 11.2(e)(ii)(A) or
11.2(e)(ii)(B) of the Equity Definitions.

 
Share Adjustments:
 
 
Method of Adjustment:
Calculation Agent Adjustment; provided that the declaration or payment of
Dividends shall not be a Potential Adjustment Event.

 
 
4

--------------------------------------------------------------------------------

 
 
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Final Averaging Date is postponed pursuant to “Averaging Date Disruption” above,
in which case the Calculation Agent may, in its good faith and commercially
reasonable discretion, adjust any relevant terms of the Transaction as the
Calculation Agent determines appropriate to account for the economic effect on
the Transaction of such postponement, based on the volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares.

 
Extraordinary Events:
 
 
Consequences of Merger Events:
 

 
 
(a)  Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Cancellation and Payment on that portion of the Other Consideration that
consists of cash; Modified Calculation Agent Adjustment on the remainder of the
Other Consideration

 
 
(c)  Share-for-Combined:
Component Adjustment

 
 
Tender Offer:
Applicable

 

 
Consequences of Tender Offers:
 



 
 
(a)  Share-for-Share:
Modified Calculation Agent Adjustment

 
 
(b)  Share-for-Other:
Modified Calculation Agent Adjustment

 
 
(c)  Share-for-Combined:
Modified Calculation Agent Adjustment

 
provided that, without limiting the generality of clause (ii) of Section 12.3(d)
of the Equity Definitions, if, in respect of any of clauses (a) through (c) of
“Tender Offer” above, GS&Co. concludes, in its good faith and commercially
reasonable discretion and based on the advice of nationally recognized outside
counsel, that, as a result of any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted generally by GS&Co., but provided that such policies or procedures are
related to legal, regulatory or self-regulatory issues and are generally
applicable in similar situations and applied to the Transaction in a
non-discriminatory manner):



 
(i) 
it is appropriate to cancel the Transaction; or

 
(ii) 
it is no longer advisable to hedge the Transaction in the manner contemplated on
the Trade Date for such Transaction,



then, in each case, Cancellation and Payment shall apply to the Transaction;
provided further that, solely for purposes of clauses (i) and (ii) above, and
notwithstanding “Consequences of Announcement Events” below, Sections 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”
 





 
Modified Calculation Agent
Adjustment:
 
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by (i)
adding the following italicized language after the stipulated parenthetical
provision: “(including adjustments to account 

 
 
5

--------------------------------------------------------------------------------

 
 

 
 
for changes in volatility, expected dividends, stock loan rate or liquidity
relevant to the Shares or to the Transaction) from the Exchange Business Day
immediately preceding the Announcement Date to the first Exchange Business Day
immediately following the Merger Date (Section 12.2) or Tender Offer Date
(Section 12.3).” and (ii) deleting the phrase “expected dividends,” from such
stipulated parenthetical provision.

 



 
Composition of Combined
Consideration:
 
Not Applicable

 



 
Consequences of Announcement
Events:
 
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that references to “Tender Offer” shall be replaced
by references to “Announcement Event” and references to “Tender Offer Date”
shall be replaced by references to “Announcement Date.”  An Announcement Event
shall be an “Extraordinary Event” for purposes of the Equity Definitions, to
which Article 12 of the Equity Definitions is applicable.

 
 
Announcement Event:
The occurrence of an Announcement Date in respect of a potential Acquisition
Transaction (as defined in Section 9 below).

 
 
Announcement Date:
The date of the first public announcement in relation to an Acquisition
Transaction, or any publicly announced change or amendment to the announcement
giving rise to an Announcement Date.

 



 
Provisions applicable to Merger
Events and Tender Offers:
 
The consequences set forth opposite “Consequences of Merger Events” and
“Consequences of Tender Offers” above shall apply regardless of whether a
particular Merger Event or Tender Offer relates to an Announcement Date for
which an adjustment has been made pursuant to Consequences of Announcement
Events, without duplication of any such adjustment.

 
 
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety (including the
word “and” following such clause (i)) and replaced with “publicly quoted, traded
or listed on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)”.

 



 
Nationalization, Insolvency or
Delisting:
 
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Market or The NASDAQ
Global Select Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 
Additional Disruption Events:

 
 
Change in Law:
Applicable; provided that in respect of the Transaction a Change in Law shall
occur only if the Hedging Party (x) was unable, after using good faith and
commercially reasonable efforts, to replace its existing 

 
 
6

--------------------------------------------------------------------------------

 
 

 
 
Hedge Positions on commercially reasonable pricing terms with alternative Hedge
Positions in respect of the Transaction to avoid the Change in Law that would
have otherwise occurred absent such change in the Hedge Positions and (y) in the
event (x) applies, has used good faith and commercially reasonable efforts to
transfer its rights and obligations under the Transaction to the extent
necessary to avoid such Change in Law and failed to so effect such transfer on
commercially reasonable pricing terms pursuant to Section 10(f) below.

 

 
Failure to Deliver:
Applicable

 

 
Insolvency Filing:
Applicable

 

 
Hedging Disruption:
Applicable

 

 
Increased Cost of Hedging:
Applicable

 

 
Loss of Stock Borrow:
Applicable

 

 
MaximumStock Loan Rate:
As provided in Annex B to this Confirmation.

 

 
Increased Cost of Stock Borrow:
Applicable

 

 
Initial Stock Loan Rate:
As provided in Annex B to this Confirmation.

 
 
Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, GS&Co..

 
 
Determining Party:
For all Extraordinary Events, GS&Co.; provided that, upon receipt of written
request from Counterparty, Determining Party shall promptly (but in no event
later than within five Scheduled Trading Days from the receipt of such request)
provide Counterparty with a written explanation describing in reasonable detail
any determination made by Determining Party (including any quotations, market
data or information from internal sources used in making such calculations, but
without requiring any disclosure of confidential information or GS&Co.’s
proprietary models or any information that GS&Co. determines, based on the
advice of outside counsel, is subject to a duty, whether arising by contract,
regulation or operation of law, of confidentiality GS&Co. owes to any third
party).  Whenever the Determining Party is required to act or to exercise
judgment in any way, it will do so in good faith and in a commercially
reasonable manner.



 
Non-Reliance:
Applicable

 

 
Agreements and Acknowledgments
Regarding Hedging Activities:
Applicable

 

 
Additional Acknowledgments:
Applicable

 



3.             Account Details:
 



 
(a)  Account for delivery of Shares
to Counterparty:
To be advised

 



 
(b)  Account for payments to
Counterparty:
To be advised

 

 
(c)  Account for payments to GS&Co.
To be advised

 
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
 
 
7

--------------------------------------------------------------------------------

 
 
ABA: 021-000021
 
4.             Offices:
 
 
(a)  The Office of Counterparty for the Transaction is: Counterparty is not a
Multibranch Party

 
 
(b)  The Office of GS&Co. for the Transaction is:

 
 
Goldman, Sachs & Co.

 
200 West Street

 
New York, NY 10282-2198

 
5.             Notices:  For purposes of this Confirmation:
 
 
(a)  Address for notices or communications to Counterparty:

 
 
ONEOK, Inc.

 
100 West Fifth Street

 
Tulsa, OK  74013

 
Attn:

 
Telephone:

 
Facsimile:
 

 
 
(b)  Address for notices or communications to GS&Co.:

 
 
Goldman, Sachs & Co.

 
200 West Street

 
New York, NY 10282-2198

 
Attention: Jason Lee, Equity Capital Markets

 
Telephone: 212-902-0923

 
Facsimile: 212-346-2126

 
Email: jason.lee@ny.ibd.email.gs.com

 
 
With a copy to:

 
 
Attention: Daniel Josephs

 
Equity Capital Markets

 
Telephone: +1-212-902-8193

 
Facsimile: +1-917-977-3943

 
Email: daniel.jospehs@ny.ibd.email.gs.com

 
 
And email notification to the following address:

 
Eq-derivs-notifications@am.ibd.gs.com



6.             Additional Provisions Relating to Transactions in the Shares.
 
(a)           Counterparty acknowledges and agrees that the Initial Shares
delivered on the Initial Share Delivery Date may be sold short to Counterparty.
Counterparty further acknowledges and agrees that GS&Co. may, during (i) the
period from the date hereof to the Valuation Date or, if later, the Scheduled
Earliest Acceleration Date without regard to any adjustment thereof pursuant to
“Special Provisions regarding Transaction Announcements” below, and (ii) the
period from and including the first Settlement Valuation Date to and including
the last Settlement Valuation Date, if any (together, the “Relevant Period”),
purchase Shares in connection with the Transaction, which Shares may be used to
cover all or a portion of such short sale or may be delivered to
Counterparty.  Such purchases will be conducted independently of
Counterparty.  The timing of such purchases by GS&Co., the number of Shares
purchased by GS&Co. on any day, the price paid per Share pursuant to such
purchases and the manner in which such purchases are made, including without
limitation whether such purchases are made on any securities exchange or
privately, shall be within the absolute discretion of GS&Co..  It is the intent
of the parties that the Transaction comply with the requirements of Rule
10b5-1(c)(1)(i)(B) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c), and Counterparty
shall not take 
 
 
8

--------------------------------------------------------------------------------

 
 
any action that results in the Transaction not so complying with such
requirements.  Without limiting the generality of the preceding sentence,
Counterparty acknowledges and agrees that (A) Counterparty does not have, and
shall not attempt to exercise, any influence over how, when or whether GS&Co.
effects any purchases of Shares in connection with the Transaction, (B) during
the period beginning on (but excluding) the date of this Confirmation and ending
on (and including) the last day of the Relevant Period, neither Counterparty nor
its officers or employees shall, directly or indirectly, communicate (except
pursuant to a public disclosure) any information regarding Counterparty or the
Shares to any employee of GS&Co. or its Affiliates identified or known to them
as being responsible for trading the Shares in connection with the transactions
contemplated hereby, (C) Counterparty is entering into the Transaction in good
faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act and (D) Counterparty will not alter or deviate from this
Confirmation or enter into or alter a corresponding hedging transaction with
respect to the Shares.  Counterparty also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act.  Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer or director of Counterparty is aware of any material
nonpublic information regarding Counterparty or the Shares.
 
(b)           Counterparty agrees that neither Counterparty nor any of its
Affiliates or agents shall take any action that would cause Regulation M to be
applicable to any purchases of Shares, or any security for which the Shares are
a reference security (as defined in Regulation M), by Counterparty or any of its
affiliated purchasers (as defined in Regulation M) during the Relevant Period.
 
(c)           Counterparty shall, at least one day prior to the first day of the
Relevant Period, have notified GS&Co. of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Counterparty or any of its affiliated
purchasers during each of the four calendar weeks preceding the first day of the
Relevant Period and during the calendar week in which the first day of the
Relevant Period occurs (“Rule 10b-18 purchase,” “blocks” and “affiliated
purchaser” each being used as defined in Rule 10b-18), which notice shall be
substantially in the form set forth as Appendix A hereto.
 
(d)           During the Relevant Period, Counterparty shall (i) notify GS&Co.
prior to the opening of trading in the Shares on any day on which Counterparty
makes, or expects to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act of 1933, as amended (the “Securities Act”)), of any
merger, acquisition or similar transaction involving a recapitalization relating
to Counterparty (other than any such transaction in which the consideration
consists solely of cash and there is no valuation period), (ii) promptly notify
GS&Co. following any such announcement that such announcement has been made and
(iii) promptly deliver to GS&Co. following the making of any such announcement a
certificate indicating (A) Counterparty’s average daily Rule 10b-18 purchases
(as defined in Rule 10b-18) during the three full calendar months preceding the
date of the announcement of such transaction and (B) Counterparty’s block
purchases (as defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of
Rule 10b-18 during the three full calendar months preceding the date of the
announcement of such transaction.  In addition, Counterparty shall promptly
notify GS&Co. of the earlier to occur of the completion of such transaction and
the completion of the vote by target shareholders.  Counterparty acknowledges
that any such public announcement may result in a Regulatory Disruption and may
cause the Relevant Period to be suspended.  Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in Section 6(a) above.
 
(e)           Without the prior written consent of GS&Co., Counterparty shall
not, and shall cause its Affiliates and affiliated purchasers (each as defined
in Rule 10b-18) not to, directly or indirectly (including, without limitation,
by means of a cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
during the Relevant Period.
 
7.             Representations and Agreements.
 
(a)           In addition to the representations and agreements in the Agreement
and those contained elsewhere herein, Counterparty represents to and for the
benefit of, and agrees with, GS&Co. as follows:
 
 
9

--------------------------------------------------------------------------------

 
 
(i)            As of the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 10(a) below, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) Counterparty’s most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that GS&Co. is not making any
representations or taking any position or expressing any view with respect to
the treatment of the Transaction under any accounting standards including ASC
Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC
Topic 480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives
and Hedging – Contracts in Entity’s Own Equity (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.
 
(iii)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
 
(iv)          Prior to the Trade Date, Counterparty shall deliver to GS&Co. a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as GS&Co. shall reasonably
request.  Counterparty has publicly disclosed on October 21, 2010 its intention
to institute a program for the acquisition of Shares.
 
(v)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act, and will not engage in
any other securities or derivative transaction to such ends.
 
(vi)          Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.
 
(vii)         On the Trade Date, the Prepayment Date, the Initial Share Delivery
Date and the Settlement Date, Counterparty is not, or will not be, “insolvent,”
as such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title
11 of the United States Code), as amended (the “Bankruptcy Code”), and
Counterparty would be able to purchase the Shares hereunder in compliance with
the corporate laws of the jurisdiction of its incorporation.
 
(viii)        No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of GS&Co. or its affiliates owning or holding (however defined) Shares.
 
(ix)          Counterparty shall not declare or pay any Dividend (as defined
above) to holders of record as of any date occurring prior to the Settlement
Date or, if the provisions of Annex A apply, the Cash Settlement Payment Date,
other than an ordinary cash dividend of USD 0.33 or less per Share to holders of
record on each of July 31, 2012 and October 31, 2012 (or, in each case, any
later date within the same quarterly fiscal period of Counterparty).
 
(x)           Counterparty understands no obligations of GS&Co. to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of GS&Co. or any governmental agency.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Each of GS&Co. and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
 
(c)           Each party acknowledges that the offer and sale of the Transaction
to it is intended to be exempt from registration under the Securities Act by
virtue of Section 4(2) thereof.  Accordingly, Counterparty represents to the
other that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
 
(d)           Counterparty agrees and acknowledges that GS&Co. is a “financial
institution,”  “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.  The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) GS&Co. is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 362(o), 546(e), 546(g), 548(d)(2), 555, 560 and 561 of
the Bankruptcy Code.
 
(e)           In addition to the representations and agreements in the Agreement
and those contained elsewhere herein, GS&Co. represents to and for the benefit
of, and agrees with, Counterparty as follows:
 
(i)            GS&Co. has implemented and will at all relevant times maintain
reasonable policies and procedures, taking into consideration the nature of its
business, to ensure that individuals making investment decisions on behalf of
the GS&Co. related to the Transaction do not have access to material nonpublic
information regarding Counterparty that may be in possession of other
individuals at GS&Co..
 
(ii)           GS&Co. is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) in violation of the Exchange Act, will not engage in any other
securities or derivative transaction to such ends and will maintain such
reasonable policies and procedures as are necessary to fulfill this clause
during the period where such manipulation would constitute such a violation.
 
8.             Agreements and Acknowledgements Regarding Hedging.
 
Counterparty acknowledges and agrees that:
 
(a)           During the Relevant Period, GS&Co. and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to the Transaction;
 
(b)           GS&Co. and its Affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction;
 
(c)           GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price and/or the VWAP
Price; and
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Any market activities of GS&Co. and its Affiliates with respect to
Shares may affect the market price and volatility of Shares, as well as the
Settlement Price and/or the VWAP Price, each in a manner that may be adverse to
Counterparty.
 
9.             Special Provisions regarding Transaction Announcements.
 
(a)           If a Transaction Announcement occurs after the Trade Date but
prior to the Scheduled Earliest Acceleration Date, the Scheduled Earliest
Acceleration Date shall be adjusted to be the date of such Transaction
Announcement.
 
(b)           “Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding to enter into an Acquisition Transaction, (iii) the announcement
of an intention to solicit or enter into, or to explore strategic alternatives
or other similar undertaking that may include, an Acquisition Transaction, or
(iv) any other announcement that in the good faith reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction.  For the avoidance
of doubt, announcements as used in this definition of Transaction Announcement
refer to any public announcement whether made by the Issuer or a third party.
 
“Acquisition Transaction” means (i) any Merger Event (and for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “75%” and  as if the
clause beginning immediately following the definition of Reverse Merger therein
to the end of such definition were deleted) or Tender Offer, or any other
transaction, in each case, involving the merger of Counterparty with or into any
third party, (ii) the sale or transfer of all or substantially all of the assets
of Counterparty, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction of Counterparty, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 25% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
 
10.           Other Provisions.
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If either party would owe the other party any
amount pursuant to Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity
Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy or to require GS&Co. to satisfy, as the case may be, any such Payment
Obligation, in whole or in part, by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to GS&Co., confirmed in
writing within one Scheduled Trading Day, no later than 9:30 A.M., New York City
time, on the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if GS&Co. would owe Counterparty the Payment Obligation and Counterparty
does not elect to require GS&Co. to satisfy such Payment Obligation by the Share
Termination Alternative in whole, GS&Co. shall have the right, in its sole
discretion, to elect to satisfy any portion of such Payment Obligation that
Counterparty has not so elected by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, GS&Co. shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization, a Merger Event or a Tender Offer,
in each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash or (ii) an Event of Default in which Counterparty
is the Defaulting Party or a Termination Event in which Counterparty is the sole
Affected Party, which Event of Default or Termination Event resulted from an
event or events within Counterparty’s control.  Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable, with respect to the Payment Obligation or
such portion of the Payment Obligation for which the Share Termination
Alternative has been elected (the “Applicable Portion”):
 
 
12

--------------------------------------------------------------------------------

 
 
Share Termination Alternative:
Applicable and means, if delivery pursuant to the Share Termination Alternative
is owed by GS&Co., that GS&Co. shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may determine (the “Share Termination Payment Date”), in
satisfaction of the Payment Obligation or the Applicable Portion, as the case
may be. If delivery pursuant to the Share Termination Alternative is owed by
Counterparty, paragraphs 2 through 5 of Annex A shall apply as if such delivery
were a settlement of the Transaction to which Net Share Settlement (as defined
in Annex A) applied, the Cash Settlement Payment Date were the Early Termination
Date, the Forward Cash Settlement Amount were zero (0) minus the Payment
Obligation (or the Applicable Portion, as the case may be) owed by Counterparty,
and “Shares” as used in Annex A were replaced by “Share Termination Delivery
Units.”

 



Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation (or the Applicable Portion, as the case
may be) divided by the Share Termination Unit Price.  The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
good faith discretion by commercially reasonable means and notified by the
Calculation Agent to the parties at the time of notification of the Payment
Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer.  If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

 
Failure to Deliver:
Applicable

 
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.

 
(b)           Equity Rights.  GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
 
 
13

--------------------------------------------------------------------------------

 
 
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.
 
(c)           Indemnification.  In the event that GS&Co. or the Calculation
Agent or any of their Affiliates becomes involved in any capacity in any action,
proceeding or investigation brought by or against any person in connection with
any matter referred to in this Confirmation, Counterparty shall reimburse GS&Co.
or the Calculation Agent or such Affiliate for its reasonable legal and other
out-of-pocket expenses (including the reasonable cost of any investigation and
preparation) incurred in connection therewith within 30 days of receipt of
notice of such expenses, and shall indemnify and hold GS&Co. or the Calculation
Agent or such Affiliate harmless on an after-tax basis against any losses,
claims, damages or liabilities to which GS&Co. or the Calculation Agent or such
Affiliate may become subject in connection with any such action, proceeding or
investigation.  If for any reason the foregoing indemnification is unavailable
to GS&Co. or the Calculation Agent or such Affiliate or insufficient to hold it
harmless, then Counterparty shall contribute to the amount paid or payable by
GS&Co. or the Calculation Agent or such Affiliate as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by Counterparty on the one hand and
GS&Co. or the Calculation Agent or such Affiliate on the other hand in the
matters contemplated by this Confirmation or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits received by Counterparty
on the one hand and GS&Co. or the Calculation Agent or such Affiliate on the
other hand in the matters contemplated by this Confirmation but also the
relative fault of Counterparty and GS&Co. or the Calculation Agent or such
Affiliate with respect to such losses, claims, damages or liabilities and any
other relevant equitable considerations.  The relative benefits received by
Counterparty, on the one hand, and GS&Co. or the Calculation Agent or such
Affiliate, on the other hand, shall be in the same proportion as the Prepayment
Amount bears to the customary brokerage commission for share repurchases
multiplied by the Initial Shares.  The reimbursement, indemnity and contribution
obligations of Counterparty under this Section 10(c) shall be in addition to any
liability that Counterparty may otherwise have, shall extend upon the same terms
and conditions to the partners, directors, officers, agents, employees and
controlling persons (if any), as the case may be, of GS&Co. or the Calculation
Agent and their Affiliates and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of Counterparty,
GS&Co. or the Calculation Agent, any such Affiliate and any such
person.  Counterparty also agrees that neither GS&Co., the Calculation Agent nor
any of such Affiliates, partners, directors, officers, agents, employees or
controlling persons shall have any liability to Counterparty for or in
connection with any matter referred to in this Confirmation except to the extent
that any losses, claims, damages, liabilities or expenses incurred by
Counterparty result from the gross negligence or bad faith of GS&Co. or the
Calculation Agent or a breach by GS&Co. or the Calculation Agent of any of its
covenants, representations or obligations hereunder.  Notwithstanding the
foregoing, in no event shall Counterparty have any obligation or liability
hereunder to reimburse, indemnify or hold harmless, or so contribute to, GS&Co.,
the Calculation Agent (if GS&Co.) or any of their respective Affiliates
(including any of their respective partners, directors, officers, agents,
employees and controlling persons) for any such expenses, losses, claims,
damages or liabilities to the extent arising from the gross negligence, bad
faith or willful misconduct on the part of GS&Co., the Calculation Agent (if
GS&Co.) or any of their respective Affiliates (including any of their respective
partners, directors, officers, agents, employees and controlling persons) or
from a breach by GS&Co. or the Calculation Agent (if GS&Co.) of any of its
covenants, representations or obligations hereunder.  The foregoing provisions
shall survive any termination or completion of the Transaction.
 
(d)           Staggered Settlement.  If GS&Co. would owe Counterparty any Shares
pursuant to the “Settlement Terms” above, GS&Co. may, by notice to Counterparty
on or prior to the Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares deliverable on such Nominal Settlement Date on two or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows: (i) in such notice, GS&Co. will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date) or delivery times and how it will
allocate the Shares it is required to deliver under “Settlement Terms” above
among the Staggered Settlement Dates or delivery times; and (ii) the aggregate
number of Shares that GS&Co. will deliver to Counterparty hereunder on all such
Staggered Settlement Dates and delivery times will equal the number of Shares
that GS&Co. would otherwise be required to deliver on such Nominal Settlement
Date.
 
(e)           Adjustments.  For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.
 
 
14

--------------------------------------------------------------------------------

 
 
(f)            Transfer and Assignment.  Neither party may transfer or assign
any of its rights or obligations under the Transaction without the prior written
consent of the other party, such consent not to be unreasonably withheld or
delayed; provided, however, that GS&Co. may transfer or assign, without any
consent of Counterparty, its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliated entities of reasonably
equivalent credit quality as GS&Co., but only if (i) Counterparty will not be
required to pay to the assignee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement (except in respect of interest under
Section 6(d)(ii), 6(e) or 9(h)(i)(1) of the Agreement) greater than the amount
in respect of which Counterparty would have been required to pay to GS&Co. in
the absence of such assignment; (ii) Counterparty will not receive a payment
from which an amount has been withheld or deducted, on account of a Tax under
Section 2(d)(i) of the Agreement (except in respect of interest under Section
2(d), 6(d)(ii) or 6(e) of the Agreement), in excess of that which GS&Co. would
have been required to so withhold or deduct in the absence of such assignment,
unless the assignee will be required to make additional payments pursuant to
Section 2(d)(i)(4) of the Agreement in respect of such excess; (iii)
Counterparty will not otherwise suffer material adverse tax consequences from
such transfer or assignment; (iv) immediately upon giving effect to such
transfer, no Event of Default, no Potential Event of Default and no Termination
Event will have occurred as a result thereof; and (v) GS&Co. shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that results described in clauses (i) and (ii) will
not occur upon or after such transfer and assignment.
 
(g)           Tax Form Deliverables.  GS&Co. will provide to Counterparty upon
execution hereof a correct, complete and executed Internal Revenue Service
(“IRS”) Form W-9 or applicable IRS Form W-8 as appropriate.
 
(h)           Additional Termination Event.  It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and GS&Co. shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement if and so long as, at any time during the Relevant Period, the
closing price per Share on the Exchange for any two consecutive Exchange
Business Days is below the Threshold Price (as provided in Annex B to this
Confirmation).  In such case, GS&Co. may, by not more than 10 Exchange Business
Days notice to Counterparty and notwithstanding any subsequent closing price of
the Shares on the Exchange, designate a day not earlier than the day such notice
is effective as the “Early Termination Date” for purposes of the Agreement.
 
(i)            In respect of any Event of Default, Termination Event or
Additional Disruption Event affording either party (the “Party with the Right”)
the right to cancel or terminate the Transaction, notwithstanding anything in
the Agreement or the Equity Definitions to the contrary, the Party with the
Right shall have 20 Exchange Business Days following notice from the other party
of such event to make its election to cancel or terminate the Transaction. If,
with respect to any condition or event constituting such Event of Default,
Termination Event or Additional Disruption Event, the Party with the Right has
not made such election in such time, then the Party with the Right’s right to
cancel or terminate in respect of such condition or event shall have been
waived, and the condition under Section 2(a)(iii) of the Agreement shall not
apply with respect to such condition or event (but only with respect to such
condition or event).
 
(j)            Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:
 
(i)            Section 11.2(a) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “an effect on the
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares”;
 
(ii)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction or Share Forward Transaction,
then following the announcement or occurrence of any Potential Adjustment Event,
the Calculation Agent will determine whether such Potential Adjustment Event has
an effect on the volatility, expected dividends, stock loan rate or liquidity
relative to the relevant Shares and, if so, will (i) make appropriate
adjustment(s), if any, to any one or more of:’ and the portion of such sentence
immediately preceding clause (ii) thereof is hereby amended by deleting the
words “diluting or concentrative” and the words “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing
such latter phrase with the words “(and, for the avoidance of doubt, adjustments
may be made to account solely for changes in volatility, stock loan rate or
liquidity relative to the relevant Shares, except
 
15

--------------------------------------------------------------------------------

 
 
that, in the case of the stock split declared or announced by Counterparty on
February 15, 2012, no such adjustment may be made to account for changes in
volatility, stock loan rate or liquidity relative to the relevant   Shares)”;
 
(iii)          Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “effect on the
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares”;
 
(iv)          Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1) and
(3) through (8) of the ISDA Master Agreement with respect to that issuer”; and
 
(v)           Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.
 
(k)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
 
(l)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(m)          Designation by GS&Co..  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing GS&Co. to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
GS&Co. (the “Designator”) may designate any of its Affiliates (the “Designee”)
to deliver or take delivery, as the case may be, and otherwise perform its
obligations to deliver, if any, or take delivery of, as the case may be, any
such Shares or other securities in respect of the Transaction, and the Designee
may assume such obligations, if any.  Such designation shall not relieve the
Designator of any of its obligations, if any, hereunder. Notwithstanding the
previous sentence, if the Designee shall have performed the obligations, if any,
of the Designator hereunder, then the Designator shall be discharged of its
obligations, if any, to Counterparty to the extent of such performance.
 
(n)           Termination Currency.  The Termination Currency shall be USD.
 
(o)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND GS&CO. HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF GS&CO. OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(p)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES DISTRICT COURT LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO
THE LAYING OF VENUE IN, THE JUSRIDICTION OF, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO THESE COURTS.
 
 
16

--------------------------------------------------------------------------------

 
 
(q)           No Condition of Confidentiality.  GS&Co. and Counterparty hereby
acknowledge and agree that GS&Co. has authorized Counterparty to disclose this
Agreement  and the transactions contemplated hereby to any and all persons, and
there are no express or implied agreements, arrangements or understandings to
the contrary, and GS&Co. hereby waives any and all claims to any proprietary
rights with respect to this Agreement and the transactions contemplated hereby,
and authorizes Counterparty to use any information that Counterparty receives or
has received with respect to this Agreement and the transactions contemplated
hereby in any manner.
 
 
17

--------------------------------------------------------------------------------

 
 
Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this Confirmation enclosed for that purpose and returning
it to us by mail or facsimile transmission to the address for Notices indicated
above.
 

 
Yours sincerely,
         
GOLDMAN, SACHS & CO.
         
 
By:
_______________________________     Name        Title     

 

  Confirmed as of the date first above written:      
ONEOK, Inc.
     
By:      _______________________________
 
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 

APPENDIX A
[Counterparty Letterhead]
 
 

Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attn:

 
Re:           Issuer Forward Repurchase Transaction
 
Ladies and Gentlemen:
 
In connection with our entry into a confirmation between you and us dated as of
June 11, 2012 (the “Confirmation”), we hereby represent that set forth below is
the total number of shares of our common stock purchased by or for us or any of
our affiliated purchasers in Rule 10b-18 purchases of blocks pursuant to the
once-a-week block exception contained in Rule 10b-18(b)(4) (all defined in Rule
10b-18 under the Securities Exchange Act of 1934, as amended) during the four
full calendar weeks immediately preceding the first day of the Relevant Period
(as defined in the Confirmation) and the week during which the first day of the
Relevant Period occurs:
 

 
Monday’s
Date
Friday’s
Date
Share
Number
Week 4:
     
Week 3:
     
Week 2:
     
Week 1:
     
Current Week:
   
 



We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.
 

 
Very truly yours,
         
ONEOK, Inc.
               
By:
        Name        Title          

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A
 
COUNTERPARTY SETTLEMENT PROVISIONS
 
1.             The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Confirmation:
 
 
Settlement Currency:
USD

 
 
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents to GS&Co. in writing on
the date it notifies GS&Co. of its election that, as of such date, (A) none of
Counterparty and its officers and directors is aware of any material nonpublic
information regarding Counterparty or the Shares and (B) Counterparty is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.

 



 
Electing Party:
Counterparty

 

 
Settlement Method
 

 
Election Date:
The date 10 Exchange Business Days prior to the Valuation Date; provided that if
GS&Co. accelerates the Final Averaging Date pursuant to the proviso to the
definition of Final Averaging Date, the Settlement Method Election Date shall be
the second Exchange Business Day immediately following the Valuation Date.

 

 
Default Settlement Method:
Cash Settlement

 
 
Special Settlement:
Either (i) a settlement to which this Annex A applies that follows the
occurrence of a Transaction Announcement to which Section 9 of this Confirmation
applies or (ii) any settlement to which paragraphs 2 through 5 of this Annex A
apply that follows a termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions to which
Section 10(a) of this Confirmation applies.

 

 
Forward Cash Settlement
 

 
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Valuation
Price.

 

 
Settlement Valuation Price:
The arithmetic average of the VWAP Prices for all Settlement Valuation Dates,
subject to Averaging Date Disruption, determined as if each Settlement Valuation
Date were an Averaging Date (with Averaging Date Disruption applying as if the
last Settlement Valuation Date were the Final Averaging Date and the Settlement
Valuation Price were the Settlement Price).

 

 
Settlement Valuation Dates:
A number of Scheduled Trading Days selected by GS&Co. in its good faith,
commercially reasonable discretion, beginning on the Scheduled Trading Day
immediately following the later of the Settlement Method Election Date and the
Final Averaging Date.

 

 
Cash Settlement:
If Cash Settlement is applicable, then Counterparty shall pay to GS&Co. the
absolute value of the Forward Cash Settlement Amount on the Cash Settlement
Payment Date.

 

 
Cash Settlement
 

 
Payment Date:
The date one Settlement Cycle following the last Settlement Valuation Date.

 

 
Net Share Settlement 
 

 
 
A- 1

--------------------------------------------------------------------------------

 
 

 
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 5 below.

 
2.             Net Share Settlement shall be made by delivery on the Settlement
Date of a number of Shares equal to the product of 102% and the absolute value
of the Number of Shares to be Delivered; provided that in the case of a Special
Settlement, Net Share Settlement shall be made (i) by delivery on the Cash
Settlement Payment Date (such date, the “Net Share Settlement Date”) of a number
of Shares (the “Restricted Payment Shares”) with a value equal to the absolute
value of the Forward Cash Settlement Amount, with such Shares’ value based on
the realizable market value thereof to GS&Co. (which value shall take into
account an illiquidity discount resulting from the fact that the Restricted
Payment Shares will not be registered for resale), as determined by the
Calculation Agent (the “Restricted Share Value”), and paragraph 3 of this Annex
A shall apply to such Restricted Payment Shares, and (ii) by delivery of the
Make-Whole Payment Shares as described in paragraph 4 below.
 
3.             (a)           All Restricted Payment Shares and Make-Whole
Payment Shares shall be delivered to GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) pursuant to the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof.
 
(b)           As of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such Shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements, of similar size, of
equity securities (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);
provided that, prior to receiving or being granted access to any such
information, any such potential purchaser may be required by Counterparty to
enter into a customary nondisclosure agreement with Counterparty in respect of
any such due diligence investigation.
 
(c)           As of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
Shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all reasonable fees and actual, documented
out-of-pocket expenses in connection with such resale, including all reasonable
fees and actual, documented out-of-pocket expenses of counsel for GS&Co., and
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales.
 
(d)           Neither GS&Co. nor Counterparty shall take or cause to be taken
any action that would make unavailable either (i) the exemption set forth in
Section 4(2) of the Securities Act for the sale of any Restricted Payment Shares
or Make-Whole Payment Shares by Counterparty to GS&Co. or (ii) an exemption from
the registration requirements of the Securities Act reasonably acceptable to
GS&Co. for resales of Restricted Payment Shares and Make-Whole Payment Shares by
GS&Co. (or an affiliate of GS&Co.).
 
(e)           Counterparty expressly agrees and acknowledges that the public
disclosure of all material information relating to Counterparty is within
Counterparty’s control.
 
4.             If Restricted Payment Shares are delivered in accordance with
paragraph 3 above, on the last Settlement Valuation Date, a balance (the
“Settlement Balance”) shall be established with an initial balance equal to the
absolute value of the Forward Cash Settlement Amount.  Following the delivery of
Restricted Payment Shares or any Make-Whole Payment Shares, GS&Co. shall sell
all such Restricted Payment Shares or Make-Whole Payment Shares in a
commercially reasonable manner.  At the end of each Exchange Business Day upon
which sales have been made, the Settlement Balance shall be reduced by an amount
equal to the aggregate proceeds received by GS&Co. or its affiliate upon the
sale of such Restricted Payment Shares or Make-Whole Payment Shares, less a
customary and commercially reasonable private placement fee for private
placements of common stock by similar issuers.  If, on any Exchange
 
 
A- 2

--------------------------------------------------------------------------------

 
 
Business Day, all Restricted Payment Shares and Make-Whole Payment Shares have
been sold and the Settlement Balance has not been reduced to zero, Counterparty
shall (i) deliver to GS&Co. or as directed by GS&Co. one Settlement Cycle
following such Exchange Business Day an additional number of Shares (the
“Make-Whole Payment Shares” and, together with the Restricted Payment Shares,
the “Payment Shares”) equal to (x) the Settlement Balance as of such Exchange
Business Day divided by (y) the Restricted Share Value of the Make-Whole Payment
Shares as of such Exchange Business Day or (ii) promptly deliver to GS&Co. cash
in an amount equal to the then remaining Settlement Balance.  This provision
shall be applied successively until either the Settlement Balance is reduced to
zero or the aggregate number of Restricted Payment Shares and Make-Whole Payment
Shares equals the Maximum Deliverable Number. If on any Exchange Business Day,
Restricted Payment Shares and Make-Whole Payment Shares remain unsold and the
Settlement Balance has been reduced to zero, GS&Co. shall promptly return such
unsold Restricted Payment Shares or Make-Whole Payment Shares.
 
5.             Notwithstanding the foregoing, in no event shall Counterparty be
required to deliver more than the Maximum Deliverable Number of Shares
hereunder.  “Maximum Deliverable Number” means the number of Shares set forth as
such in Annex B to this Confirmation.  Counterparty represents to GS&Co. (which
representation shall be deemed to be repeated on each day from the date hereof
to the Settlement Date or, if Counterparty has elected to deliver any Payment
Shares hereunder in connection with a Special Settlement, to the date on which
resale of such Payment Shares is completed (the “Final Resale Date”)) that the
Maximum Deliverable Number is equal to or less than the number of authorized but
unissued Shares of Counterparty that are not reserved for future issuance in
connection with transactions in such Shares (other than the transactions under
this Confirmation) on the date of the determination of the Maximum Deliverable
Number (such Shares, the “Available Shares”).  In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this paragraph 5 (the resulting deficit, the “Deficit Shares”), Counterparty
shall be continually obligated to deliver, from time to time until the full
number of Deficit Shares have been delivered pursuant to this paragraph, Shares
when, and to the extent that, (i) Shares are repurchased, acquired or otherwise
received by Counterparty or any of its subsidiaries after the date hereof
(whether or not in exchange for cash, fair value or any other consideration),
(ii) authorized and unissued Shares reserved for issuance in respect of other
transactions prior to such date which prior to the relevant date become no
longer so reserved or (iii) Counterparty additionally authorizes any unissued
Shares that are not reserved for other transactions.  Counterparty shall
immediately notify GS&Co. of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver such Shares
thereafter.
 
 
A- 3


--------------------------------------------------------------------------------